                                                                1
                                                                                                 UNITED STATES DISTRICT COURT
                                                                2
                                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                3

                                                                4
                                                                     JUAN ORTIZ, an individual,                     Case No: 4:18-cv-07727-HSG
                                                                5
                                                                                    Plaintiff,
                                                                6    v.                                             [PROPOSED] ORDER FOR LEAVE TO
                                                                                                                    FILE SECOND AMENDED COMPLAINT
                                                                7
                                                                     CITY AND COUNTY OF SAN
                                                                8    FRANCISCO, et al.                               HON. HAYWOOD S. GILLIAM, JR.
                                                                9                                                    NORTHERN DISTRICT JUDGE
                                                               10

                                                               11
The Law Offices of John L. Burris




                                                               12                                      [PROPOSED] ORDER

                                                               13          IT IS HEREBY ORDERED that Plaintiff shall file his Second Amended Complaint
                             7677 Oakport Street, Suite 1120

                               Telephone: (510) 839-5200
                               Oakland, California 94621




                                                               14
                                                                    within 5 days of this Order.
                                                               15

                                                               16
                                                                    IT IS SO ORDERED.
                                                               17

                                                               18
                                                               19

                                                               20 Dated: ____, 2019
                                                                         5/22/2019                 ____________________________________
                                                                                                    HON. HAYWOOD S. GILLIAM, JR.
                                                               21                                   UNITED STATES DISTRICT JUDGE
                                                               22                                   NORTHERN DISTRICT OF CALIFORNIA

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                                                                                                                 PG. 1
